Filed 7/11/22 P. v. Bacot CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR



 THE PEOPLE,                                                 B313851

      Plaintiff and                                          (Los Angeles County
 Respondent,                                                 Super. Ct. No. BA226685)

           v.

 JEREMY DORIAN BACOT,

      Defendant and
 Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Eleanor J. Hunter, Judge. Affirmed.
      John Steinberg, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
      Appellant Jeremy Bacot appeals the denial of his Penal
Code section 1170.95 petition for resentencing.1 His appointed
appellate counsel filed an opening brief raising no issues and
requesting independent review of the record pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende). Appellant filed a
supplemental brief arguing that the gang enhancements
(§ 186.22, subd. (b)(1)) and gang murder special circumstance
finding (§ 190.2, subd. (a)(22)) are no longer valid in light of
Assembly Bill No. 333 (2021-2022 Reg. Sess.) (Stats. 2021, ch.
699) (AB 333), which he contends should apply retroactively to
his case. Appellant further reasserts arguments he
unsuccessfully raised in his direct appeal: the trial court
impermissibly imposed both firearm and gang sentencing
enhancements, and violated his equal protection rights. We reject
appellant’s contentions and affirm. (See People v. Cole (2020) 52
Cal.App.5th 1023, 1028, 1040 (Cole), review granted Oct. 14,
2020, S264278.)
                          BACKGROUND
I.    Convictions
      A.     Factual Background 2
      On December 13, 2001, appellant was driving his Mustang;
codefendant Cochese Wilson was in the front passenger seat. At
approximately 10:30 p.m., appellant pulled alongside Wilbert
Smith at a stop sign at 94th Place and Haas Street and

1      All further statutory references are to the Penal Code
unless otherwise indicated.
2      The facts are drawn from our opinion resolving appellant’s
direct appeal, People v. Bacot (Oct. 13, 2005, B175583) [nonpub.
opn.], on which the parties and trial court relied. On our own
motion, we take judicial notice of the opinion, which appears to
have been inadvertently omitted from the appellate record.



                                2
exchanged words with him. As appellant drove away, Wilson
fired shots from the car window. Smith was struck twice but
survived.
       Around 11:00 p.m. the same evening, Guion Revels was
shot and killed on the front lawn of a home on South Hobart
Street, near 96th Street. Witnesses saw a Mustang drive away
from the scene.
       Wilson admitted he was a member of the Eight-Trey
Gangster Crips. Appellant had admitted membership in the
same gang on previous occasions. A Los Angeles Police
Department gang investigator opined that both shootings were
committed for the benefit of the Eight-Trey Gangster Crips, in
retaliation for a prior shooting.
       B.     Procedural History
       An amended information filed March 24, 2004 charged
appellant and Wilson with the attempted willful, deliberate, and
premeditated murder of Smith (§§ 187, subd. (a), 664) and the
murder of Revels.3 (§ 187, subd. (a).) The information alleged as
a special circumstance that the murder was committed while
appellant and Wilson were active participants in a criminal
street gang and was carried out to further the activities of the
gang. (§ 190.2, subd. (a)(22).) It also alleged that both offenses
were committed for the benefit of, at the direction of, and in
association with a criminal street gang with the specific intent to

3     They were also charged with two additional counts of
murder and five additional counts of attempted willful,
deliberate, and premeditated murder, stemming from incidents
that occurred on or about October 17 and October 29, 2001. The
jury acquitted appellant of the October 17 charges and was
unable to reach a verdict on the October 29 charges, which were
ultimately dismissed.



                                 3
promote, further, and assist in criminal conduct by gang
members. (§ 186.22, subd. (b)(1).) It further alleged, as to both
offenses, that a principal—Wilson—personally and intentionally
discharged a firearm and proximately caused great bodily injury
or death. (§ 12022.53, subds. (d) & (e).)
       A jury found appellant guilty and found the special
circumstance and enhancement allegations true. The trial court
sentenced appellant to life without the possibility of parole for the
special circumstance murder. It imposed a consecutive sentence
of 25 years to life for the firearm enhancement on that count, and
stayed the gang enhancement. For the attempted willful,
deliberate, and premeditated murder, the court imposed a
consecutive sentence of life with a possibility of parole after seven
years. It also imposed a consecutive sentence of 25 years to life
for the firearm enhancement on that count, and stayed the gang
enhancement.
       On direct appeal, appellant argued that the trial court
violated sections 654 and 12022.53, subdivision (e)(2) by imposing
enhancements for both firearm use and participation in a
criminal street gang. He further contended that the terms of 25
years to life for the firearm enhancements violated his equal
protection and due process rights, as did section 12022.53,
subdivision (e)(1). We rejected these arguments and the others
appellant raised and affirmed the judgment. (See generally
People v. Bacot (Oct. 13, 2005, B175583) [nonpub. opn.].)
Appellant filed a petition for review in the Supreme Court. The
petition was denied January 18, 2006.
II.    Section 1170.95 Proceedings
       Appellant filed a form section 1170.95 petition for
resentencing on September 9, 2020. He checked boxes affirming




                                  4
that he was convicted of murder4 pursuant to the felony murder
rule or natural and probable consequences doctrine and could no
longer be so convicted due to changes in sections 188 and 189.
Appellant further asserted that he was not the actual killer; “did
not, with the intent to kill, aid, abet, counsel, command, induce,
solicit, request, or assist the actual killer in the commission of
murder in the first degree”; and “was not a major participant in
the felony . . . [or] did not act with reckless indifference to human
life during the course of the crime or felony.” Appellant
requested the appointment of counsel.
       The trial court appointed counsel for appellant and ordered
the prosecution to file a response.
       The prosecution filed a written opposition to the petition, to
which it attached our prior opinion and the jury instructions
given at appellant’s trial. The prosecution argued that because
appellant’s jury was not instructed on either the felony murder
rule or the natural and probable consequences doctrine, appellant
was ineligible for relief as a matter of law. Appellant’s counsel
did not respond to this argument. Instead, he argued in his reply
that appellant was eligible for relief because the jury was
erroneously instructed that appellant was “equally guilty” as an
aider and abettor, and because he was not the shooter.
       The trial court heard the petition on July 13, 2021. At the
hearing, the prosecution reiterated the argument made in its

4     Though it now applies to attempted murder convictions,
section 1170.95 by its terms applied only to murder convictions at
the time appellant filed his petition. (See Former § 1170.95.)
The only crimes mentioned in the form petition appellant
completed are first and second degree murder, and it does not
appear that the parties or the court addressed appellant’s
attempted murder conviction.



                                  5
written opposition. It further argued that appellant was
ineligible for relief for the alternative reason that the gang
murder special circumstance required the jury to find that
appellant acted with the specific intent to kill. Appellant’s
counsel submitted on the briefing.
       On July 19, 2021, the trial court issued a written ruling
denying the petition. Based on its review of the file, the court
found appellant ineligible for relief as a matter of law: “Bacot’s
first degree murder conviction was predicated on the theory that
he was a direct aider and abettor not on a natural and probable
consequences theory (which would have resulted in a second
degree murder not a first degree murder). Furthermore, the jury
found the special circumstance gang allegation to be true, as
such, they found beyond a reasonable doubt that Bacot had the
intent to kill and aided and abetted the co-defendant in the
commission of the first degree murder. The defense has not
proffered or presented any evidence to the contrary.”
       Appellant timely appealed.
                             DISCUSSION
I.     We do not independently review the record.
       Appellant’s appointed counsel filed a brief raising no issues
and requesting independent review of the record pursuant to
Wende, supra, 25 Cal.3d 436. There is a split in authority as to
whether the independent review mandated by Wende applies to
an appeal from the denial of a section 1170.95 petition.
(Compare, e.g., Cole, supra, 52 Cal.App.5th at p. 1028 [“Wende’s
constitutional underpinnings do not apply to appeals from the
denial of postconviction relief”; if the defendant does not file a
supplemental brief, a reviewing court may “dismiss this appeal as
abandoned”] with People v. Gallo (2020) 57 Cal.App.5th 594, 599




                                 6
[“dismissal is discretionary, and . . . we can and should
independently review the record on appeal in the interests of
justice”].) The issue is currently pending before the Supreme
Court. (People v. Delgadillo (Nov. 18, 2020, B304441 [nonpub.
opn.], review granted Feb. 17, 2021, S266305 (Delgadillo)
[addressing, according to the Court website, “What procedures
must appointed counsel and the Courts of Appeal follow when
counsel determines that an appeal from an order denying
postconviction relief lacks arguable merit”; and “Are defendants
entitled to notice of these procedures?”].)
       Pending guidance from the Court in Delgadillo, we
continue to adhere to the reasoning set forth in Cole. Thus, we
evaluate the arguments presented in appellant’s supplemental
brief and issue a written opinion resolving the appeal on the
merits of those arguments. (Cole, supra, 52 Cal.App.5th at p.
1040.)
II.    AB 333 does not apply.
       In 2004, appellant’s jury found true gang enhancements
alleged under section 186.22, subdivision (b)(1). It also found
true a gang murder special circumstance allegation under section
190.2, subdivision (a)(22), which incorporates the definition of a
criminal street gang contained in section 186.22, subdivision (f).
       Effective January 1, 2022, AB 333 amended section 186.22
“to require proof of additional elements to establish a gang
enhancement.” (People v. Lopez (2021) 73 Cal.App.5th 327, 343
(Lopez).) Among other things, it amended the definitions of
“criminal street gang” (§ 186.22, subd. (f)) and “pattern of
criminal gang activity” (§ 186.22, subd. (e)(1)), and clarified the
evidence needed to establish that an offense benefits, promotes,
furthers, or assists a criminal street gang. (See People v. E.H.




                                 7
(2022) 75 Cal.App.5th 467, 477-478; People v. Sek (2022) 74
Cal.App.5th 657, 665 (Sek).) Essentially, AB 333 made gang
enhancements more difficult to prove.
      Appellant contends AB 333 applies retroactively to his case,
and argues that “because the jury instructions did not reflect this
change in the law the jury findings on the gang enhancements in
his case must be vacated.” We disagree. Courts of Appeal that
have considered the issue have concluded that AB 333 applies
retroactively where a defendant’s conviction was not final before
the amendments to section 186.22 took effect. (E.g., Sek, supra,
74 Cal.App.5th at pp. 666-668; Lopez, supra, 73 Cal.App.5th at
pp. 343-344, 347.) Here, appellant’s conviction has been final for
well over a decade. (See People v. Vieira (2005) 35 Cal.4th 264,
305-306.) The current post-judgment proceedings under section
1170.95 do not render appellant’s underlying conviction non-final.
III. Appellant may not re-raise his other contentions.
      Appellant contends the trial court violated section
12022.53, subdivision (e)(2) by imposing both firearm and gang
enhancements on his murder and attempted murder sentences,
because he did not personally use a firearm. He further asserts
that his equal protection rights were violated, apparently in
connection with the application of section 186.22. Both
arguments were raised, considered, and rejected in appellant’s
direct appeal. (See People v. Bacot (Oct. 13, 2005, B175583)
[nonpub. opn.]) Appellant may not re-raise them here. (See
People v. Senior (1995) 33 Cal.App.4th 531, 538.)




                                8
                       DISPOSITION
    The order is affirmed.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                        COLLINS, J.

We concur:



WILLHITE, ACTING P.J.



CURREY, J.




                            9